DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN102829668A) in view of Potier (FR2843448) and Sheerin (US20010032718).
Regarding claim 1, Fan teaches a condenser (Fig. 4 & “condensing” - ¶[0002]), comprising: a fluid inlet (see inlet denoted by arrow to 3) in an upper manifold (3) wherein the fluid inlet is configured to render fluid entering; a fluid outlet (see outlet denoted by arrow out of 4) in a lower manifold (4) wherein the fluid outlet is configured to render fluid exiting; multiport tubes (2) extending between the upper and lower manifold, wherein the multiport tubes are provided with a plurality of separate flow channels (see flow channels in 2) which are delimited by outer opposite side walls (see left and right walls of 2 in A-A) and internal intermediate walls (see top and bottom walls of 2 in A-A) extending between the outer opposite side walls of the tubes, the multiport tubes providing a flow path between the upper manifold and the lower manifold, wherein the multiport tubes define a channel space (see spaces between adjacent tubes 2) between the multiport tubes; and a plurality of cooling plates (5) between the upper manifold and the lower manifold, wherein the cooling plates (5) are in thermal contact with the multiport tubes to receive a heat load from fluid in the flow channels, the cooling plates having outer edges which protrude out from the channel space and are directed away from the channel space, the outer edges of the cooling plates extending outwardly beyond a periphery of a space defined between the upper manifold and the lower manifold (see B-B, in which fins 5 extend beyond the manifolds 3 & 4) the condenser having a perpendicular configuration with the plurality of cooling plates that have side surfaces which are perpendicular to the outer opposite side walls of the multiport tubes, first ones (right set of fins 5 extending from left to right, A-A) of the plurality of the cooling plates having their outer edges protruding out from the channel space in a first direction having a first inner edge attached to a first base (right plate 1) attached to and extending along first outer side walls of the multiport tubes by brazing (¶[0012]), second ones (left set of fins 5 extending from right to left, A-A) of the plurality of the cooling plates having their outer edges protruding out from the channel space in a second direction having a second inner edge attached to a second base (left plate 1) attached to and extending along second outer side walls of the multiport tubes by brazing (¶[0012]), the first ones of the plurality of the cooling plates and the second ones of the plurality of the cooling plates being attached to each other via being attached to the multiport tubes by brazing without using any other fasteners to connect the first ones of the plurality of the cooling plates and the second ones of the plurality of the cooling plates (¶[0012]).
Fan does not teach the plurality of cooling plates extending between the upper manifold and the lower manifold, as they extend perpendicular to the lengths of the tubes. 
Potier teaches wherein it is known in the art to use cooling plates that extend either perpendicular to the tubes, or cooling plates that extend between the manifolds in the direction of the length of the tubes (see fins 32 Fig. 1-7, Page 2, lines 40-55), in order to provide cooling surfaces to the heat exchanger (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the cooling plates extending between the upper manifold and lower manifold, as taught by Potier, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, both perpendicular and parallel fins, extending between an upper and lower header, are known to provide suitable cooling surfaces for such a heat exchanger, as taught by Potier  (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Fan does not teach a fan, the fan configured to generate a fan assisting airflow between the cooling plates along the flow path in a direction from the fluid outlet towards the fluid inlet.
Sheerin teaches (Fig. 2 & 4) a fan (58), the fan configured to generate a fan assisting airflow between the cooling plates (38/40) along the flow path in a direction from the fluid outlet towards the fluid inlet, in order to improve cooling (¶[0031-0032]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the fan of Sheerin, in order to improve cooling (¶[0031-0032]).
Regarding claim 7, Fan teaches the limitations of claim 1, and Fan as modified further teaches the condenser comprises a natural convection condenser (Fan as modified above is capable of operating in such a manner).  
Regarding claim 10, Fan teaches the limitations of claim 1, and Fan as modified further teaches the condenser receives fluid from and passes fluid to an evaporator cooling a high current or voltage device (Fan as modified above is capable of operating in such a manner).   
The recitation “wherein the condenser receives fluid from and passes fluid to an evaporator cooling a high current or voltage device” is considered a statement of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed
apparatus is intended to be employed does not differentiate the claimed apparatus from a prior
art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP2114(II). In the instant case, the claim is directed to “a condenser” and thus any condenser capable of receiving fluid from an evaporator for cooling a high current or voltage device will be considered to meet this claim limitation.
Regarding claim 11, Fan teaches a condenser (Fig. 4 & “condensing” - ¶[0002]), comprising: a first manifold (3); a second manifold (4);  a fluid inlet (see inlet denoted by arrow to 3) in an upper manifold (3) wherein the fluid inlet is configured to render fluid entering; a fluid outlet (see outlet denoted by arrow out of 4) in a lower manifold (4) wherein the fluid outlet is configured to render fluid exiting, multiport tubes (2) extending between the first and second manifolds, wherein the multiport tubes are provided with a plurality of separate flow channels (see flow channels in 2) that provide a flow path between the first manifold and the second manifold; and a plurality of cooling plates (5) between the first manifold and the second manifold, wherein the cooling plates (5) are in thermal contact with the multiport tubes (via plates 1) to receive a heat load from fluid in the flow channels, the cooling plates having opposite outer edges which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the first manifold and the second manifold (see B-B, in which fins 5 extend beyond the manifolds 3 & 4), the condenser having a perpendicular configuration with the plurality of cooling plates (5) that have side surfaces which are perpendicular to outer opposite side walls of the multiport tubes (see left and right walls of 2 in A-A), first ones of the plurality of the cooling plates having their outer edges protruding out from a channel space (see spaces between tubes 2) in a first direction having a first inner edge attached to a first base (right plate 1) attached to and extending along first outer side walls of the multiport tubes by brazing (¶[0012]), second ones of the plurality of the cooling plates having their outer edges protruding out from the channel space in a second direction having a second inner edge attached to a second base (left plate 1) attached to and extending along second outer side walls of the multiport tubes by brazing (¶[0012]), the first ones of the plurality of the cooling plates and the second ones of the plurality of the cooling plates being attached to each other via being attached to the multiport tubes by brazing without using any other fasteners to connect the first ones of the plurality of the cooling plates and the second ones of the plurality of the cooling plates (¶[0012]).  
Fan does not teach the plurality of cooling plates extending between the upper manifold and the lower manifold, as they extend perpendicular to the lengths of the tubes. 
Potier teaches wherein it is known in the art to use cooling plates that extend either perpendicular to the tubes, or cooling plates that extend between the manifolds in the direction of the length of the tubes (see fins 32 Fig. 1-7, Page 2, lines 40-55), in order to provide cooling surfaces to the heat exchanger (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the cooling plates extending between the upper manifold and lower manifold, as taught by Potier, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, both perpendicular and parallel fins, extending between an upper and lower header, are known to provide suitable cooling surfaces for such a heat exchanger, as taught by Potier  (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Fan does not teach a fan, the fan configured to generate a fan assisting airflow between the cooling plates along the flow path in a direction from the fluid outlet towards the fluid inlet.
Sheerin teaches (Fig. 2 & 4) a fan (58), the fan configured to generate a fan assisting airflow between the cooling plates (38/40) along the flow path in a direction from the fluid outlet towards the fluid inlet, in order to improve cooling (¶[0031-0032]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the fan of Sheerin, in order to improve cooling (¶[0031-0032]).
Regarding claim 12, Fan teaches the limitations of claim 11, and Fan as modified further teaches the multiport tubes (2) define the channel space (see spaces therebetween) between the multiport tubes, and wherein the cooling plates (5) comprise the outer edges that protrude out from the channel space and are directed away from the channel space.  
Regarding claim 18, Fan teaches a condenser (Fig. 4 & “condensing” - ¶[0002]),  comprising: a first manifold (3); a second manifold (4); a fluid inlet (see inlet denoted by arrow to 3) in an upper manifold (3) wherein the fluid inlet is configured to render fluid entering; a fluid outlet (see outlet denoted by arrow out of 4) in a lower manifold (4) wherein the fluid outlet is configured to render fluid exiting, multiport tubes (2) extending between the first and second manifolds, wherein the multiport tubes are provided with a plurality of separate flow channels (see flow channels in 2) that provide a flow path between the first manifold and the second manifold; and a first plurality of cooling plates (right fins 5, A-A) and a second plurality of cooling plates (left fins 5, A-A) between the first manifold and the second manifold, wherein the first plurality of cooling plates (right 5) and the second plurality of cooling plates (left 5) are in thermal contact (via plates 1) with the multiport tubes to receive a heat load from fluid in the flow channels, the first plurality of cooling plates and the second plurality of cooling plates having opposite outer edges (see outer edges thereof) which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the first manifold and the second manifold (see B-B, in which fins 5 extend beyond the manifolds 3 & 4), the condenser having a perpendicular configuration with the first plurality of cooling plates and the second plurality of cooling plates that have side surfaces which are perpendicular to outer opposite side walls of the multiport tubes, the first plurality of cooling plates having their outer edges protruding out from a channel space in a first direction having a first inner edge attached to a first base (right plate 1, A-A) attached to and extending along first outer side walls of the multiport tubes by brazing (¶[0012]), the second plurality of cooling plates having their outer edges protruding out from the channel space in a second direction having a second inner edge attached to a second base (left plate 1, A-A) attached to and extending along second outer side walls of the multiport tubes by brazing (¶[0012]), the first plurality of cooling plates and the second plurality of cooling plates being attached to each other via being attached to the multiport tubes by brazing without using any other fasteners to connect the first plurality of cooling plates and the second plurality of cooling plates (¶[0012])  
Fan does not teach the plurality of cooling plates extending between the upper manifold and the lower manifold, as they extend perpendicular to the lengths of the tubes. 
Potier teaches wherein it is known in the art to use cooling plates that extend either perpendicular to the tubes, or cooling plates that extend between the manifolds in the direction of the length of the tubes (see fins 32 Fig. 1-7, Page 2, lines 40-55), in order to provide cooling surfaces to the heat exchanger (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the cooling plates extending between the upper manifold and lower manifold, as taught by Potier, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, both perpendicular and parallel fins, extending between an upper and lower header, are known to provide suitable cooling surfaces for such a heat exchanger, as taught by Potier  (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Fan does not teach a fan, the fan configured to generate a fan assisting airflow between the cooling plates along the flow path in a direction from the fluid outlet towards the fluid inlet.
Sheerin teaches (Fig. 2 & 4) a fan (58), the fan configured to generate a fan assisting airflow between the cooling plates (38/40) along the flow path in a direction from the fluid outlet towards the fluid inlet, in order to improve cooling (¶[0031-0032]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the fan of Sheerin, in order to improve cooling (¶[0031-0032]).
Regarding claim 19, Fan teaches the limitations of claim 18, and Fan as modified further teaches the first base (right plate 1) is attached to and extending along the first outer side walls of the multiport tubes (2) on a first side of the multiport tubes; and the second base (left plate 1) is attached to and extending along the second outer side walls of the multiport tubes (2) on a second side of the multiport tubes opposite the first side of the multiport tubes.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763